  Case 16-37058         Doc 37     Filed 02/06/19 Entered 02/06/19 08:47:43              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-37058
         JILVALLA ROCHELLE CARTER

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 11/21/2016.

         2) The plan was confirmed on 02/02/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 11/29/2018.

         6) Number of months from filing to last payment: 20.

         7) Number of months case was pending: 27.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 16-37058       Doc 37        Filed 02/06/19 Entered 02/06/19 08:47:43                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $6,355.00
       Less amount refunded to debtor                             $56.48

NET RECEIPTS:                                                                                     $6,298.52


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $4,000.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $295.76
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,295.76

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
1st Loans Financial              Unsecured      1,000.00            NA              NA            0.00       0.00
AMERICAS FINANCIAL CHOICE        Unsecured         545.00        545.04          545.04           0.00       0.00
AMERICASH LOANS LLC              Unsecured      2,096.00            NA              NA            0.00       0.00
AMERICREDIT FINANCIAL SERVICES   Unsecured      1,000.00            NA              NA            0.00       0.00
ARBOR PROFESSIONAL SOL           Unsecured         500.00           NA              NA            0.00       0.00
ASSET ACCEPTANCE LLC             Unsecured         518.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      5,111.00       5,561.40        5,561.40          57.16       0.00
COMCAST                          Unsecured      1,500.00            NA              NA            0.00       0.00
COMMONWEALTH EDISON              Unsecured      1,000.00            NA              NA            0.00       0.00
CREDIT ACCEPTANCE CORP           Unsecured      2,867.00       2,411.00        2,411.00          24.78       0.00
CREDIT ACCEPTANCE CORP           Unsecured            NA       3,397.12        3,397.12          34.92       0.00
CREDITORS DISCOUNT & AUDIT       Unsecured         306.00           NA              NA            0.00       0.00
DENNIS BLAND                     Unsecured      5,000.00            NA              NA            0.00       0.00
EDDIE BAUER                      Unsecured      1,000.00            NA              NA            0.00       0.00
FIRST AMERICAN CASH ADVANCE      Unsecured         600.00        574.11          574.11           0.00       0.00
GREAT LAKES FINANCIAL            Secured        1,701.00       1,772.00        1,701.00      1,701.00      97.72
GREAT LAKES FINANCIAL            Unsecured           0.00           NA            71.00           0.00       0.00
ILLINOIS TITLE LOANS             Unsecured      1,000.00            NA              NA            0.00       0.00
JBDB ASC                         Unsecured         671.00           NA              NA            0.00       0.00
LAKE COUNTY TREASURERS OFFICE    Unsecured           0.00           NA              NA            0.00       0.00
LJ ROSS & ASSOCIATES             Unsecured         542.00           NA              NA            0.00       0.00
MIDLAND FUNDING                  Unsecured         828.00        984.17          984.17           0.00       0.00
ONE WAY AUTO SALES               Unsecured      7,347.00            NA              NA            0.00       0.00
PANGEA VENTURES LLC              Unsecured      1,625.00            NA              NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured      1,500.00            NA              NA            0.00       0.00
R&J HOME INVESTMENTS             Unsecured           0.00      1,447.18        1,447.18           0.00       0.00
REGIONAL RECOVERY SERVICES       Unsecured         600.00        600.06          600.06           0.00       0.00
REYNA CRUZ                       Unsecured         750.00           NA              NA            0.00       0.00
SIR FINANCE CORP                 Unsecured            NA         458.12          458.12           0.00       0.00
SPEEDY CASH                      Unsecured      1,500.00         545.75          545.75           0.00       0.00
ST CATHERINE HOSPITAL            Unsecured            NA       2,382.51        2,382.51          24.49       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 16-37058        Doc 37        Filed 02/06/19 Entered 02/06/19 08:47:43                     Desc Main
                                       Document Page 3 of 4



Scheduled Creditors:
Creditor                                        Claim           Claim         Claim        Principal       Int.
Name                                 Class    Scheduled        Asserted      Allowed         Paid          Paid
ST IL TOLLWAY AUTHORITY           Unsecured         250.00             NA           NA             0.00        0.00
STATE COLLECTION SERVICE          Unsecured         425.00             NA           NA             0.00        0.00
T MOBILE                          Unsecured         800.00             NA           NA             0.00        0.00
THE SEMRAD LAW FIRM LLC           Unsecured           0.00             NA           NA             0.00        0.00
TRACKERS INC COLLECTION           Unsecured         317.00             NA           NA             0.00        0.00
US DEPT OF ED NAVIENT SOLUTIONS   Unsecured      1,981.00              NA           NA             0.00        0.00
US DEPT OF ED NAVIENT SOLUTIONS   Unsecured      4,027.00         6,099.72     6,099.72           62.69        0.00
WEBBANK/FINGERHUT                 Unsecured         500.00             NA           NA             0.00        0.00
WOW INTERNET & CABLE              Unsecured         350.00             NA           NA             0.00        0.00


Summary of Disbursements to Creditors:
                                                                Claim            Principal                Interest
                                                              Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                           $0.00              $0.00                  $0.00
      Mortgage Arrearage                                         $0.00              $0.00                  $0.00
      Debt Secured by Vehicle                                $1,701.00          $1,701.00                 $97.72
      All Other Secured                                          $0.00              $0.00                  $0.00
TOTAL SECURED:                                               $1,701.00          $1,701.00                 $97.72

Priority Unsecured Payments:
       Domestic Support Arrearage                                $0.00                 $0.00               $0.00
       Domestic Support Ongoing                                  $0.00                 $0.00               $0.00
       All Other Priority                                        $0.00                 $0.00               $0.00
TOTAL PRIORITY:                                                  $0.00                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                              $25,077.18               $204.04                  $0.00


Disbursements:

       Expenses of Administration                                 $4,295.76
       Disbursements to Creditors                                 $2,002.76

TOTAL DISBURSEMENTS :                                                                              $6,298.52




UST Form 101-13-FR-S (09/01/2009)
  Case 16-37058         Doc 37      Filed 02/06/19 Entered 02/06/19 08:47:43                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/06/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
